DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 09/09/2021. Claims 1-7, as filed by Preliminary Amendments on 04/09/2020, are examined below. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election of claims 1-7 in the reply filed on 09/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 8-12 are withdrawn from further consideration.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/09/2020 has been considered by the examiner. An initialed copy is attached.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  Claim 1, line 3, replace “connecter” with “connector”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	This application includes one or more claim limitations that use the generic placeholder “is” before the phrase “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “electric connector…is configured to electrically connect the connection terminals” in claim 1, lines 2-3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2005/0173731 A1).
	As to claim 1, Hasegawa teaches an electric connector that is disposed between a connection terminal of a first device and a connection terminal of a second device, and is configured to electrically connect the connection terminals (see para. 0002-0004, 0024, 0047: anisotropic conductive sheet is used for connecting the circuit board and the terminals of electronic parts), the electric connector comprising: a resin layer (see para. 0018, 0025-0026, 0029-0030); and a plurality of metal wires extending through the resin layer in a thickness direction (see para. 0016-0017), and each having a rectangular shape on surfaces to be connected to the connection terminals, wherein at least first sides of the rectangular shapes of the metal wires are arranged at equal intervals along a same direction (see FIGS. 1-4, para. 0040-0049).
	Regarding the claim 1 feature that “short sides of the rectangular shapes have a length of less than 5 µm”, Hasegawa discloses: “It is desired that the conductive thin layers [i.e. metal wire] are thinner than the width (e.g. t12) of the strip-like members 40, 60, etc. and, more preferably, smaller than 1/10 thereof and, particularly preferably, smaller than 1/50 thereof. When the strip-like members 40, 60, etc. have a width of as long as 0.1 mm or more, it is desired that the thickness of the conductive thin layers [i.e. metal wire] has a thickness of not larger than 10 µm.” (see para. 0046). Hasegawa further discloses, in one embodiment, that the conductive thin layers [i.e. metal wire] have a length of approximately 50 µm (see para. 0045), so the length of the short side of the wire could easily be set at less than 5 µm, which constitutes the same numerical range value as recited in claim 1 of the present application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05. Thus, the subject matter of claim 1 as a whole is obvious over the teachings of Hasegawa.
	As to claim 2, Hasegawa teaches the electric connector according to claim 1, wherein long sides of the rectangular shapes have a length of equal to or less than 150 µm (see para. 0049: usually, as fine pitches, the widths of the strip-like members of FIGS. 1 and 2 are not larger than approximately 80 µm).
As to claims 3-4, Hasegawa teaches the electric connector according to claim 1, wherein the metal wires have a pitch, in a long-side [or short-side] direction of the rectangular shapes, of equal to or less than 0.2 mm (see para. 0046-0047).


9.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2005/0173731 A1), in view of Ogawa (JP H6-251848; citations are to the English translation provided by Applicant with their IDS filed on 04/09/2020; the drawings/figures are available in the original Japanese document).
	As to claim 5, Hasegawa teaches the electrical connector according to claim 1 as described above in segment 8 of this Office Action, but fails to explicitly that metal wires extend through the resin layer diagonally with respect to the thickness direction.
	However, Ogawa, in analogous art of electric connectors, teaches metal wires extending through a resin layer diagonally with respect to the thickness direction (see FIG. 2(a-I) and 3, reproduced here below; para. 0007: FIG. 2(a-I) shows a container-like jig 7 having a (variable) inclination angle…when the laminated block is sliced and cut to a required size, a press-connecting connector illustrated in a partial perspective view in FIG. 3 is obtained…the inclination angle is desirably 85 to 40°, i.e. extend diagonally; see also para. 0004-0006 for examples of resins and metal wires).

    PNG
    media_image1.png
    234
    296
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    152
    150
    media_image2.png
    Greyscale

Therefore, in view of the teaching of Ogawa, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric connector taught by Hasegawa by extending the metal wires 
As to claim 7, Hasegawa teaches the electrical connector according to claim 1 as described above, and Ogawa teaches a plating layer formed on ends of the metal wires (see Ogawa para. 0007: the cross section of the sliced or cut metal wire can be subjected to gold plating or solder plating depending on the substrate to be used to reduce the contact resistance).


10.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2005/0173731 A1), in view of Fujifilm Corp. (JP 2009-289730 A; hereinafter “Fujifilm”, citations are to the English translation provided by Applicant with their IDS filed on 04/09/2020; the figures are shown in the original Japanese document).
As to claims 6-7, Hasegawa teaches the electrical connector according to claim 1 as described above in segment 8 of this Office Action, but fails to explicitly disclose [claim 6] and a plating layer formed on the ends of the metal wires [claim 7].
However, Fujifilm, in analogous art of anisotropic electric connectors (see para. 0002 & 0011), teaches ends of metal wires projecting from at least one of one principal surface and another principal surface of the resin layer (see FIGS. 1(B), 3(C), 3(D), reproduced below; see para. 0015-0016: FIG. 1 description; para. 0028: metal conductor 4; para. 300: height H of the protruding portions (4a, 4b) from the surfaces (2a, 2b) of the insulating base material 2 is 50 nm or more; para. 0115: FIGS. 3(A) to 3(D) are schematic end views illustrating the manufacturing procedure of the structure of the invention). Fujifilm also teaches a coating layer 5 [i.e. plating layer] on the surfaces of the protruding portions (4a, 4b) to facilitate joining with the electric component and improving joining strength (see para. 0031, 0082).    

    PNG
    media_image3.png
    436
    314
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    333
    230
    media_image4.png
    Greyscale

Fujifilm, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric connector taught by Hasegawa by making ends of the metal wires project [i.e. protrude] from the resin layer as taught by Fujifilm to arrive at the claimed invention because Hasegawa suggests that strip-like members (e.g. non-conductive materials) are protruded by the amount of the conductive thin layer (see Hasegawa para. 0042). Fujifilm clearly teaches that it is also known to have ends of metal wires protruding from surfaces of the resin layer then forming a plating layer on the metal wires. Thus, a person of ordinary skill in the art would be motivated to arrive at the claimed configuration of the electrical connector with a reasonable expectation of success for improving the bonding property with the electrode (pad) portion of an electronic component, thus obtaining a structure having both bonding characteristics and conductivity (see Fujifilm para. 0030), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
11.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 7, 2021